Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mathew D. Sanders, on 10/19/2021. 
The application has been amended as follows:

Amendments to the Claims

1.	(Currently Amended) A system, comprising:
a first computing device comprising a processor and a memory; and
machine readable instructions stored in the memory that, when executed by the processor, cause the first computing device to at least:
send a first location of the first computing device to a second computing device;
receive, from the second computing device, a second location of the second computing device;
generate a first pseudorandom bitstream;
send a first bit from the first pseudorandom bitstream to the second computing device;
start a timer in response to the first bit from the first pseudorandom bitstream being sent to the second computing device;
receive, from the second computing device, a second bit from a second pseudorandom bitstream;
stop the timer in response to receipt of the second bit from the second pseudorandom bitstream;
store the received second bit and a length of time recorded by the timer; and
determine that a Signaling System 7 (SS7) redirection attack is occurring to a telephonic connection between the first computing device and the second computing device based at least in part on the received second bit being incorrect and the length of time recorded by the timer being greater than an expected length of time based at least in part on a distance between the first location of the first computing device and the second location of the second computing device.

	2.	(Original) The system of claim 1, wherein:
the length of time recorded by the timer is one of a plurality of lengths of time recorded by the timer; and 
the machine readable instructions, when executed by the processor, further cause the first computing device to at least:
average together each the plurality of lengths of time recorded by the timer to generate an average round trip time (RTT); and
determine if the average RTT is within a predefined range.

	3.	(Original) The system of claim 2, wherein the machine readable instructions, when executed by the processor, further cause the first computing device to trigger an alert in response to a determination that the average RTT is outside of the predefined range.

4.	(Original) The system of claim 1, wherein:
the received second bit is one of a plurality of received bits; and
the machine readable instructions, when executed by the processor, further cause the first computing device to at least determine that each bit in the plurality of received bits is correct.

	5.	(Original) The system of claim 4, wherein the machine readable instructions, when executed by the processor, further cause the first computing device to trigger an alert in response to a determination that at least one bit among the plurality of received bits is incorrect.

	6.	(Original) The system of claim 1, wherein the machine readable instructions, when executed by the processor, further cause the first computing device to negotiate a session key with the second computing device.

	7.	(Original) The system of claim 6, wherein the machine readable instructions that cause the first computing device to generate the first pseudorandom bitstream cause the first computing device to generate the first pseudorandom bitstream based at least in part on the session key.

	8.	(Original) The system of claim 6, wherein the second pseudorandom bitstream is based at least in part on the session key.

9.	(Currently Amended) A computer-implemented method performed by a first computing device, comprising:
sending a first location of the first computing device to a second computing device;
receiving, from the second computing device, a second location of the second computing device;
generating a first pseudorandom bitstream;
sending a first bit from the first pseudorandom bitstream to the second computing device;
starting a timer in response to the first bit from the first pseudorandom bitstream being sent to the second computing device;
receiving, from the second computing device, a second bit from a second pseudorandom bitstream;
stopping the timer in response to receipt of the second bit from the second pseudorandom bitstream; 
storing the received second bit and a length of time recorded by the timer; and
determining that a Signaling System 7 (SS7) redirection attack is occurring to a telephonic connection between the first computing device and the second computing device based at least in part on the received second bit being incorrect and the length of time recorded by the timer, and the being greater than an expected length of time based at least in part on a distance between the first location of the first computing device and the second location of the second computing device.

10.	(Original) The computer-implemented method performed by the first computing device of claim 9, wherein:
the length of time recorded by the timer is one of a plurality of lengths of time recorded by the timer; and 
the method further comprises:
averaging together each the plurality of lengths of time recorded by the timer to generate an average round trip time (RTT); and
determining if the average RTT is within a predefined range.

	11.	(Original) The computer-implemented method performed by the first computing device of claim 10, further comprising triggering an alert in response to a determination that the average RTT is outside of the predefined range.

	12.	(Original) The computer-implemented method performed by the first computing device of claim 9, wherein:
the received second bit is one of a plurality of received bits; and
the method further comprises determining that each bit in the plurality of received bits is correct.

	13.	(Original) The computer-implemented method performed by the first computing device of claim 12, further comprising triggering an alert in response to a determination that at least one bit among the plurality of received bits is incorrect.

	14.	(Original) The computer-implemented method performed by the first computing device of claim 9, further comprising negotiating a session key with the second computing device.

	15.	(Original) The computer-implemented method performed by the first computing device of claim 14, wherein generating the first pseudorandom bitstream is based at least in part on the session key.

	16.	(Original) The computer-implemented method performed by the first computing device of claim 14, wherein the second pseudorandom bitstream is based at least in part on the session key.

	
17.	(Currently Amended) A first mobile phone comprising a processor, a memory, and machine-readable instructions stored in the memory, the machine-readable instructions, when executed by the processor, causing the first mobile phone to at least:
determine a distance between the first mobile phone and a second mobile phone;
negotiate a session key with the second mobile phone;
generate a first pseudorandom bitstream;
send at least one bit from the first pseudorandom bitstream to the second mobile phone;
measure a time from when the at least one bit was sent to the second mobile phone to when a respective at least one bit from a second pseudorandom bitstream is received from the second mobile phone; and
determine that a Signaling System 7 (SS7) redirection attack is occurring based at least in part on the respective at least one bit from the second pseudorandom bitstream being incorrect and a length of the time from when the at least one bit was sent to the second mobile phone to when the respective at least one bit from the second pseudorandom bitstream is received from the second mobile phone being greater than an expected length of time based at least in part on the distance between the first mobile phone and the second mobile phone.

	18.	(Original) The first mobile phone of claim 17, wherein the at least one bit from the first pseudorandom bitstream is sent to the second mobile phone via an audio connection between the first mobile phone and the second mobile phone.
	19.	(Original) The first mobile phone of claim 17, wherein the respective at least one bit from the second pseudorandom bitstream is received from the second mobile phone via an audio connection between the first mobile phone and the second mobile phone.

	20.	(Previously Presented) The first mobile phone of claim 17, wherein a determination of the distance between the first mobile phone and the second mobile phone is based at least in part on a location of the second mobile phone, wherein the first mobile phone is configured to receive the location of the second mobile phone over a secure communications channel.


Response to Arguments
Applicant's remarks, pages 10-18, filed on 10/8/21, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments and amendments dated 10/8/21.

Allowable Subject Matter
Claims 1-20 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2496